USDC IN/ND case 3:18-cv-00772-DRL-MGG document 19 filed 08/16/19 page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION



 BERNARD E. BURNS, and
 DIANE M. BURNS,                        )               Case No. 3:18-cv-772-DRL-MGG
                                        )
          Plaintiffs,                   )               Judge Damon R. Leichty
                                        )
          v.                            )               Magistrate Judge Michael G. Gotsch, Sr.
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
          Defendant.                    )
 _______________________________________)

                                   STIPULATION OF DISMISSAL

     PLEASE TAKE NOTICE: The plaintiffs Bernard E. and Diane M. Burns, and the

defendant United States of America, by and through their undersigned counsel, are the parties

who have appeared in this action. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties hereby

agree and stipulate to the dismissal of this action with prejudice. The parties further agree and

stipulate that each party shall bear their own costs and attorneys’ fees.


FOR BERNARD E. BURNS and                      FOR THE UNITED STATES OF AMERICA,
DIANE M. BURNS, Plaintiffs                    Defendant

/s/ Patrick W. Thomas (with consent)          /s/ Jeffrey N. Nuñez
PATRICK W. THOMAS                             JEFFREY N. NUÑEZ
Professor of the Practice,                    Trial Attorney, Tax Division
Notre Dame Tax Clinic                         U.S. Department of Justice,
725 Howard St.                                Post Office Box 55
South Bend, IN 46617                          Ben Franklin Station
Telephone:      (574) 631-9149                Washington, D.C. 20044
Fax:            (574) 631-6725                Telephone:      (202) 616-5218
Email: pthomas3@nd.edu                        Fax:            (202) 514-5238
                                              Jeffrey.N.Nunez@usdoj.gov




                                                  1
USDC IN/ND case 3:18-cv-00772-DRL-MGG document 19 filed 08/16/19 page 2 of 2


                                  CERTIFICATE OF SERVICE

        I, Jeffrey N. Nuñez, hereby certify that on August 16, 2019, I electronically filed the
foregoing document via this Court’s ECF system, which will send notice to all parties requesting
notice through this Court’s ECF system. The United States submits that, under the
circumstances, no other or further notice is required.


                                                    /s/ Jeffrey N. Nuñez
                                                    JEFFREY N. NUÑEZ
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice




                                               2
